Filed:   February 13, 2002

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 00-2451
                           (CA-97-3112-CCB)



Bernadette M. Michelone, etc.,

                                                Plaintiff - Appellant,

          versus


Rene Desmarais, M.D.,

                                                 Defendant - Appellee.




                              O R D E R



     The court further amends its opinion filed January 8, 2002,

and amended January 31, 2002, as follows:

     On page 3, first paragraph, line 15 -- the time is corrected

to read “1:30 a.m. on July 12, 1995.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                                                  Filed:   January 31, 2002

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                                No. 00-2451
                             (CA-97-3112-CCB)



Bernadette M. Michelone, etc.,

                                                       Plaintiff - Appellant,

           versus


Rene Desmarais, M.D.,

                                                       Defendant - Appellee.




                                   O R D E R



     The   court    amends   its   opinion     filed   January   8,   2002,   as

follows:

     On page 3, first paragraph, line 15 -- the date is corrected

to read “July 12, 1995.”

                                               For the Court - By Direction




                                               /s/ Patricia S. Connor
                                                        Clerk
                                            UNPUBLISHED

                                 UNITED STATES COURT OF APPEALS

                                      FOR THE FOURTH CIRCUIT


BERNADETTE M. MICHELONE,
Administratrix of the Estate of
Barry L. Michelone, and
individually and as mother and next
friend of Christopher Michelone,
Scott Michelone and Matthew
Michelone,
      Plaintiff-Appellant,                                            No. 00-2451

     v.

RENE DESMARAIS, M.D.,
     Defendant-Appellee,

     and

ATLANTIC GENERAL HOSPITAL;
DONALD LOMBINO, M.D.,
     Defendants.


                            Appeal from the United States District Court
                             for the District of Maryland, at Baltimore.
                                 Catherine C. Blake, District Judge;
                                 Susan K. Gauvey, Magistrate Judge.
                                          (CA-97-3112-CCB)

                                      Argued: November 1, 2001

                                       Decided: January 8, 2002

                          Before WIDENER and MICHAEL, Circuit Judges, and
                             Frank J. MAGILL, Senior Circuit Judge of the
                        United States Court of Appeals for the Eighth Circuit,
                                        sitting by designation.

____________________________________________________________
Affirmed by unpublished per curiam opinion.

____________________________________________________________

                                               COUNSEL

ARGUED: Justin Griggs McCarthy, Wynnewood, Pennsylvania, for
Appellant. John Gary Billmyre, COWDREY, THOMPSON & KAR-
STEN, P.A., Easton, Maryland, for Appellee. ON BRIEF: Roy B.
Cowdrey, Jr., COWDREY, THOMPSON & KARSTEN, P.A., Eas-
ton, Maryland, for Appellee.

____________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                                               OPINION

PER CURIAM:

   Bernadette Michelone (Plaintiff), on behalf of herself, the estate of
Barry Michelone, and her three minor children, appeals from the
judgment rendered against her in the medical malpractice action she
brought against Dr. Rene Desmarais, who treated Mr. Michelone as
an emergency room patient right before his death. There was a five-
day trial, and the jury returned a verdict for Dr. Desmarais. Plaintiff
argues on appeal that the magistrate judge who tried the case erred in
denying a motion in limine to exclude an expert medical witness's
testimony and that the expert's testimony improperly exceeded what
was represented in the pretrial order. Finding no reversible error, we
affirm.

                                                   I.

   Mr. Michelone, who was 38 years old, developed chest pains and
nausea on the afternoon of July 10, 1995, while he was on vacation
with his family in Ocean City, Maryland. An ambulance took him to
Atlantic General Hospital (the Hospital) in Berlin, Maryland. Mr.

                                                   2
Michelone was first treated by Dr. Donald Lombino, an emergency
room physician. Dr. Lombino consulted by telephone with Dr. Des-
marais, the cardiologist on call that evening. Shortly thereafter, at
about 6:45 p.m., Dr. Desmarais arrived at the Hospital where he
examined Mr. Michelone and reviewed various test results. Dr. Des-
marais then ordered that Mr. Michelone be treated with Streptokinase,
a thrombolytic drug which dissolves blood clots that cause heart
attacks. Dr. Desmarais also ordered that Mr. Michelone be transferred
to the Special Care Unit (SCU). After ordering the transfer, Dr. Des-
marais left the Hospital and returned to the Peninsula Regional Medi-
cal Center where he was treating another patient. After Mr. Michelone
was placed in SCU, he complained to the nurse about severe abdomi-
nal pain. The nurse talked by telephone with Dr. Desmarais, who
ordered a CT scan. Dr. Desmarais returned to the hospital at 11:00
p.m., and at around 1:30 a.m. on July 12, 1995, the CT scan of Mr.
Michelone's abdomen showed that he had a ruptured spleen. Dr. Des-
marais then consulted with a surgeon, who promptly removed Mr.
Michelone's spleen and returned him to SCU. Mr. Michelone died on
July 12, 1995, and his death certificate listed splenetic rupture as the
cause of death.

   Plaintiff sued Dr. Desmarais, the Hospital, and Dr. Lombino for
negligently "fail[ing] to timely consider, diagnose, and treat Mr.
Michelone's condition of intra-abdominal bleeding." That negligence,
Plaintiff alleges, was the proximate cause of Mr. Michelone's death.
As to Dr. Desmarais in particular, Plaintiff alleges that he violated the
applicable standard of care by administering Streptokinase, transfer-
ring Mr. Michelone to SCU, and then leaving the Hospital. Dr. Lom-
bino and the Hospital were awarded summary judgment. As noted
above, the case went to trial against Dr. Desmarais, and the jury
returned a defense verdict.

   The consideration of Plaintiff's appeal requires an understanding of
the procedural history leading up to the magistrate judge's denial of
Plaintiff's motion in limine to exclude the expert testimony of Dr.
David Meyerson. Dr. Meyerson was originally Dr. Lombino's expert,
and on March 4, 1999, Dr. Lombino's counsel provided Plaintiff with
a Fed. R. Civ. P. 26(a)(2)(B) report setting forth the proposed testi-
mony that Dr. Meyerson would offer on behalf of Dr. Lombino. Dur-
ing Plaintiff's March 26, 1999, deposition of Dr. Lombino, Dr.

                                                   3
Desmarais's counsel, over the objection of Plaintiff's counsel, asked
Dr. Meyerson for his opinion about the care and treatment rendered
by Dr. Desmarais. Dr. Meyerson replied that he believed Dr. Des-
marais's care and treatment of Mr. Michelone met the applicable stan-
dard. Plaintiff's counsel then cross-examined Dr. Meyerson with
respect to his opinion about Dr. Desmarais. Because Dr. Meyerson
offered testimony that was favorable to Dr. Desmarais, Dr. Des-
marais's counsel filed on March 30, 1999 (one day before the discov-
ery deadline passed) a "Supplemental Expert Witness Disclosure"
designating Dr. Meyerson as an expert witness for Dr. Desmarais and
adopting Dr. Meyerson's deposition testimony and the expert report
he had provided while serving as Dr. Lombino's expert. Two months
later, on May 28, 1999, Plaintiff filed a motion to preclude the testi-
mony of Dr. Meyerson as an expert for Dr. Desmarais. The motion
asserted that Dr. Meyerson's written report had not expressed an
opinion about the care and treatment rendered by Dr. Desmarais. In
his brief in response, Dr. Desmarais said that he had offered to submit
Dr. Meyerson to another deposition and to pay for the cost of Dr.
Meyerson's time. Plaintiff's motion was denied by the district judge
without comment. In the meantime, the trial was set for October 10,
2000, before a magistrate judge by consent of the parties. A few
weeks before trial, in September 2000, Plaintiff again sought to pre-
clude Dr. Meyerson's testimony by filing a motion in limine. Dr. Des-
marais filed his response to the motion in limine on September 25,
2000, fifteen days before trial. Attached was a Rule 26(a)(2)(B) report
setting forth Dr. Meyerson's proposed expert testimony on behalf of
Dr. Desmarais. The magistrate judge denied the motion in limine on
the ground that "plaintiffs were offered the opportunity to further
depose Dr. Meyerson and that that opportunity was afforded suffi-
ciently in advance of trial to avoid prejudice to plaintiffs."

                                                  II.

   Plaintiff argues that the magistrate judge erred in denying her
motion in limine to preclude the testimony of Dr. Meyerson because
Dr. Desmarais violated Rule 26(a)(2)(C) by providing Dr. Meyerson's
expert report far too late. Although Dr. Desmarais's late filing of the
report violated Fed. R. Civ. P. 26(a)(2)(C), the magistrate judge did
not abuse her discretion in allowing Dr. Meyerson's expert testimony.

                                                   4
Specifically, the magistrate judge was within bounds in concluding
that Plaintiff was not prejudiced.

   Rule 26(a)(2)(A) requires disclosure of the identity of any expert
witness, and Rule 26(a)(2)(B) requires the expert to prepare a report
containing "a complete statement of all opinions to be expressed and
the basis and reasons therefor." Rule 26(a)(2)(C) requires the report
to be disclosed at least 90 days before trial or within 30 days after the
opposing party has made its disclosures. Dr. Desmarais designated
Dr. Meyerson as an expert in March 1999 by filing a supplemental
expert disclosure statement that adopted Dr. Meyerson's deposition
testimony and his earlier report for Dr. Lombino. Still, Dr. Desmarais
did not provide Plaintiff with Dr. Meyerson's formal Rule 26(a)(2)(B)
report on Dr. Desmarais's behalf until September 25, 2000, fifteen
days before trial. This was also long after Plaintiff had provided her
Rule 26(a) disclosures in 1998.

     According to Rule 37(c)(1), "a party that without substantial justifi-
cation fails to disclose information required by Rule 26(a) . . . is not,
unless such failure is harmless, permitted to use as evidence at trial
. . . any witness or information not so disclosed." Rule 37(c)(1) thus
does not require witness preclusion for untimely disclosure if there is
a substantial justification or if missing the deadline is harmless. See
Newman v. GHS Osteopathic, Inc., Parkview Hosp. Div., 60 F.3d 153,
156 (3rd Cir. 1995); 8A Wright, Miller & Marcus, Federal Practice
and Procedure § 2289.1 (2d ed. 1994) ("The sweep of this exclusion
is softened by the proviso that it should not apply if the offending
party's failure to disclose was `substantially justified,' and that even
if the failure was not substantially justified the exclusion should not
apply if the failure was `harmless.'"). A trial judge has broad discre-
tion in deciding whether a Rule 26(a) violation is substantially justi-
fied or harmless. See Mid-America Tablewares, Inc. v. Mogi Trading
Co., 100 F.3d 1353, 1363 (7th Cir. 1996).

   Dr. Desmarais offers no justification, substantial or otherwise, for
his failure to provide Plaintiff with a timely Rule 26(a)(3)(B) report
in appropriate form from Dr. Meyerson. The question, then, is
whether the magistrate judge erred in concluding that the late filing
did not prejudice Plaintiff. Plaintiff contends that the magistrate judge
erred in finding that she had ample opportunity to depose Dr. Meyer-

                                                     5
son about Dr. Desmarais. Plaintiff cites Fed. R. Civ. P. 26(b)(4)(A),
which provides: "[a] party may depose any person who has been iden-
tified as an expert whose opinions may be presented at trial. If a
report from the expert is required under subdivision (a)(2)(B), the
deposition shall not be conducted until after the report is provided."
Plaintiff therefore argues that she could not depose Dr. Meyerson as
Dr. Desmarais's expert until after she received the report on Septem-
ber 25, 2000.

     The magistrate judge did not abuse her discretion in finding that
the late filing violation of Rule 26(a)(2)(C) was, in the end, harmless.
The rule's report requirement is meant in part to prevent prejudice
created by last minute surprises. As a result, "[t]he focus of a preclu-
sion inquiry is mainly upon surprise and prejudice." Thibeault v.
Square D Co., 960 F.2d 239, 246 (1st Cir. 1992). See also Ortiz-
Lopez v. Sociedad Espanola de Auxilio Mutuo Y Beneficiencia de
Puerto Rico, 248 F.3d 29, 35 (1st Cir. 2001) ("The purpose of a
`detailed and complete' expert report as contemplated by Rule 26(a)
. . . [is to] prevent an ambush at trial."). Thus, whether a late disclo-
sure is prejudicial depends on whether the expert testimony was unex-
pected and left the other party without adequate opportunity to
prepare for it.

   Plaintiff knew the thrust of Dr. Meyerson's proposed testimony on
behalf of Dr. Desmarais well before the September 25, 2000, expert
report was filed. In a March 30, 1999, "Supplemental Expert Witness
Disclosure" Dr. Desmarais had adopted and incorporated (1) Dr.
Meyerson's report prepared on behalf of Dr. Lombino and (2) Dr.
Meyerson's March 26, 1999, deposition testimony. These documents
contained substantially the same information as did the Rule
26(a)(3)(B) report, when it was finally filed.

   The late report explained that Dr. Meyerson's testimony on Dr.
Desmarais' behalf would conclude generally "that defendants Des-
marais and Atlantic General Hospital operated within the standards of
care for the medical community in question in the treatment of Mr.
Barry Michelone." The report said that Dr. Meyerson would testify
specifically (1) that Dr. Desmarais's administration of Streptokinase
and his transfer of Mr. Michelone to SCU were within the accepted
standard of care in the community and (2) that Dr. Desmarais's failure

                                                    6
to diagnose the spleen problem did not violate the standard. Earlier,
in his report as Dr. Lombino's expert, Dr. Meyerson had concluded:
"I see nothing that should reasonably have led Dr. Lombino or other
emergency personnel to consider splenetic rupture as a potential diag-
nosis in this patient. Further . . . it was appropriate to transfer the
patient to a higher level of specialty care (The Special Care Unit)."
(Emphasis added.) In his deposition as Dr. Lombino's expert, Dr.
Meyerson had said that he also believed that Dr. Desmarais had acted
within an applicable standard of care, and Dr. Meyerson explained the
basis for this opinion. Thus, the late report did not contain any sur-
prising new disclosures.

   In addition, Plaintiff had the opportunity to depose Dr. Meyerson
about Dr. Desmarais. Dr. Meyerson first expressed an opinion about
Dr. Desmarais during his deposition as Dr. Lombino's expert, and
Plaintiff's counsel cross-examined him about Dr. Desmarais at that
time. Dr. Desmarais offered Plaintiff the opportunity to depose Dr.
Meyerson further in July 1999, after he was designated as Dr. Des-
marais's witness. Plaintiff declined this opportunity. In any event, any
additional questions Plaintiff had of Dr. Meyerson could have been
asked during the two weeks before trial, after the proper report was
filed. While this time frame was not ideal, taking a supplemental
deposition was within the bounds of what was achievable.

   Plaintiff knew well in advance of trial that Dr. Meyerson would be
offered as an expert for Dr. Desmarais, and she also knew why Dr.
Meyerson believed that Dr. Desmarais had acted within the accepted
standard of care. Before Dr. Meyerson was designated as Dr. Des-
marais's expert, Plaintiff took the opportunity to question him about
why he believed that Dr. Desmarais had acted within the standard.
Plaintiff declined the opportunity to depose Dr. Meyerson further
after he was designated in Dr. Desmarais's supplemental disclosure
on March 30, 1999. Finally, Plaintiff did not attempt to depose Dr.
Meyerson after she received his formal report on September 25, 2000,
even though she must have known that it was likely that Dr. Des-
marais would be allowed to testify. After all, the district judge had
denied her earlier motion to preclude his testimony. In sum, the mag-
istrate judge did not abuse her discretion in finding that Plaintiff was
not prejudiced by the late filing of Dr. Meyerson's report.

                                                   7
                                                   III.

   Plaintiff also argues that she was prejudiced because Dr. Meyer-
son's testimony went beyond what was represented in the pretrial
order. At trial Dr. Meyerson testified in direct examination that Dr.
Desmarais satisfied the standard of care for cardiologists and that "in
evaluating a case like this, you have to go from the beginning to the
end, not from the end to the beginning." Plaintiff claims she was prej-
udiced by this "global" testimony. She argues that the pretrial order
represented that Dr. Meyerson would testify only that Dr. Des-
marais's treatment of Mr. Michelone with Streptokinase and his trans-
fer of Mr. Michelone to SCU were within the standard of care. The
global testimony, Plaintiff asserts, also encompassed Dr. Desmarais's
decision to leave the hospital after transferring the patient to SCU.

   Plaintiff did not preserve any argument about the scope of Dr.
Meyerson's testimony. Appellate review of the admissibility of evi-
dence is waived unless there is a timely objection or motion to strike
during trial. See Fed. R. Evid. 103(a); DiPaola v. Riddle, 581 F.2d
1111, 1113 (4th Cir. 1978). Plaintiff did not object when defense
counsel asked the global question, "[D]o you have an opinion to a rea-
sonable degree of medical certainty as to whether Dr. Desmarais' care
satisfied the standard of care for cardiologists?" Nor did she move to
strike either the global answer, "yes," or the basis for that answer,
which included the statement quoted in the preceding paragraph.

    We may consider an issue raised for the first time on appeal if the
standard for noticing plain error is satisfied. In re Celotex Corp., 124
F.3d 619, 630-31 (4th Cir. 1997) (holding that "the requirements of
[United States v. Olano, 507 U.S. 725 (1993)] must be satisfied
before we may exercise our discretion to correct an error not raised
below in a civil case," and reciting that the Olano test is satisfied "if:
(1) there is an error; (2) the error is plain; (3) the error affects substan-
tial rights; and (4) the court determines, after examining the particu-
lars of each case, that the error seriously affects the fairness, integrity
or public reputation of judicial proceedings."). The standard is not
met here because there was no plain error or prejudice. First, Dr.
Meyerson's testimony could not have been wholly unexpected
because he made a general (or global) statement in his report:
"[D]efendant Desmarais . . . operated within the standards of care for

                                                    8
the medical community in question." Second, although Dr. Meyer-
son's report (and the statement of his expected testimony in the pre-
trial order) focused on the administration of Streptokinase to Mr.
Michelone and his transfer to SCU, so did defense counsel's direct
examination of Dr. Meyerson. Third, the only time Dr. Meyerson
actually commented about Dr. Desmarais's leaving the Hospital was
when Dr. Meyerson was asked about it on cross-examination by
Plaintiff's counsel. Plaintiff's counsel asked Dr. Meyerson whether
his testimony (that is, his global answer) was meant to include an
opinion about the propriety of Dr. Desmarais's leaving the Hospital.
Dr. Meyerson's answer was actually equivocal: "If he [Dr. Des-
marais] left the hospital to go have dinner with his family or have a
beer or something of that nature, I would say that is totally not within
the standard of care. If however, he was juggling his time between
two acutely-ill people and he left the nurses instructions on how to
contact him and he was in touch by a cell phone or beeper or whatnot,
then that does not in my judgment depart from the standard of care."
In short, these circumstances convince us that Dr. Meyerson's general
answer that Dr. Desmarais acted within the standard of care was not
admitted in plain error; and, in any event, Plaintiff's substantial rights
were not affected by the admission of the answer.

  The judgment is affirmed.

                                                                             AFFIRMED

                                                    9